Citation Nr: 1614949	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for a peripheral nerve condition of the bilateral upper extremities, including cubital tunnel syndrome, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 2006.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

The record shows that the Veteran initially claimed entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.  See Statement in Support of Claim received in March 2009.  The record reflects that the Veteran has since been diagnosed with cubital tunnel syndrome, a peripheral nerve condition which includes symptoms that can mimic cervical radiculopathy.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issues on appeal as indicated on the title page.

Additionally, in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a peripheral nerve condition has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been recharacterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

The Board observes that in February 2016, the RO issued a rating decision denying service connection for a bilateral ulnar nerve condition on the basis that no new and material evidence had been submitted.  The RO noted that this claim was previously considered as service connection for bilateral upper extremity cervical radiculopathy.  However, the Veteran's claim for cervical radiculopathy, restated as a claim for service connection for a peripheral nerve condition, was already before the Board for appellate consideration when the February 2016 rating decision was issued.  Thus, the Veteran's claim for service connection for a bilateral ulnar nerve condition, which was filed in December 2015, is encompassed by the issue currently on appeal.  

In addition, the December 2015 rating decision increased the Veteran's disability rating for service connected PTSD (claimed as memory loss) to 70 percent; increased the disability rating for service connected left shoulder tendonitis (also claimed as joint pain) to 20 percent; granted basic eligibility to Dependents' Educational Assistance from December 8, 2015; continued the 10 percent disability rating for lumbosacral sprain, also claimed as low back pain; continued the 10 percent disability rating for right shoulder tendonitis, also claimed as joint pain; and continued the noncompensable rating for GERD, also claimed as chest pain.  The Veteran has not indicated that he seeks to appeal these issues, therefore they are not before the Board at this time.  

The issue of entitlement to service connection for a bilateral peripheral nerve condition, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's degenerative disc disease of the cervical spine had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for degenerative disc disease of the cervical spine, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Because arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a), service connection may be granted in this case under continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331. 

In June 2008, the Veteran was diagnosed with degenerative disc disease of the cervical spine on the basis of magnetic resonance imaging (MRI) results that showed multilevel degenerative change at C3-C4, C4-C5, and C5-C6.  Although this diagnosis was not made during or within a year of service, the Veteran reports that he began experiencing neck pain during service and that these symptoms continued after service.  The Veteran, as a lay person, is competent to report on the presence of observable symptomatology and facts that he observes.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

During the December 2015 hearing, the Veteran testified that he began to notice neck strain and tingling during training marches in service, noting that he carried weight-bearing equipment, such as a ruck sack, on marches of up to 100 miles.  The Veteran further testified that he did not seek medical treatment for neck pain and associated symptoms during service because he did not want to take time away from leading his troops.  The Board notes, however, that the Veteran's service treatment records from February 1992 reflect a complaint of back pain that ran up his back to his head.  The Veteran was diagnosed with a tension headache and muscular back pain.  Post-service treatment records corroborate the Veteran's testimony that he experienced neck pain and associated symptoms after his discharge from service in January 2006.  At a March 2007 VA mental health appointment, the Veteran reported having neck pain.  Private treatment records from November 2008 reflect complaints of neck pain radiating to the left arm.  At the VA examination in July 2010, the Veteran stated that the condition began in 1996, and that by 2000, he was experiencing pain located in his upper back and arms.  The Veteran has consistently reported that his neck pain and associated symptoms continued after service, and his reports are corroborated by the medical evidence of record.  Thus, the Board finds the Veteran credible in his statements that he has experienced neck pain since active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In deciding whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible in reporting on the incurrence of his neck pain during service and the continuity of symptoms after service.  Therefore, it is at least as likely as not that the Veteran's degenerative disc disease of the cervical spine was incurred in service.  See Walker, 708 F.3d at 1331.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.


REMAND

As noted in the Introduction, the Veteran's claim for service connection for bilateral upper extremity radiculopathy has been recharacterized as a claim for a peripheral nerve disorder pursuant to Clemons.  The Board refers to the December 2014 report of VA examination, which diagnosed the Veteran with bilateral cubital tunnel syndrome, a peripheral nerve condition.  The examiner noted that the Veteran's cubital tunnel syndrome could be related to his service-connected bilateral shoulder condition.  Although the examiner opined that the cubital tunnel syndrome was less likely as not related to service, he did not address the theory of secondary service connection, as raised in the report of examination.  Accordingly, remand is necessary to consider whether the Veteran's service-connected disabilities caused or aggravated his peripheral nerve condition, to include cubital tunnel syndrome.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

In addition, the December 2014 examiner opined that although the Veteran's service treatment records mention paresthesias in the upper extremities and the possibility of carpal tunnel syndrome, a diagnosis of cubital tunnel syndrome was never made.  However, the lack of contemporaneous medical records diagnosing a condition is not a sufficient basis for finding that the condition did not occur.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service-connection claim, the examination must be adequate).

The VA opinion does not reflect adequate consideration of the Veteran's competent reports, both at the VA examination and in the record, concerning symptoms of a peripheral nerve condition during and after service.  See Layno, 6 Vet. App. at 465.  Instead, the examiner incorrectly determined that the lack of medical treatment or a diagnosis during or after service is the only evidence which can provide the basis for a nexus opinion.  Thus, on remand, the RO should obtain an addendum opinion that adequately considers the Veteran's lay statements regarding symptoms of a peripheral nerve condition of the bilateral upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA peripheral nerves examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral nerve condition of the bilateral upper extremities was incurred in service or was caused or aggravated by any of his service-connected disabilities.

Aggravation is defined as a permanent worsening of the disability beyond the natural progression.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner is advised that lay evidence of symptoms, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless, there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

A complete rationale must be provided for all opinions offered.  If the examiner must resort to speculation to render the requested opinion, he/she must state, with specificity, the reasons the question is outside the scope of a medical professional conversant in VA practices.

2.  After the development requested is completed, readjudicate the claim for service connection for a peripheral nerve condition of the bilateral upper extremities.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


